Citation Nr: 1002936	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma. 

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

3.  Entitlement to service connection for allergic rhinitis. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an increased rating in excess of 20 
percent for the left ankle calcaneal fracture with subfibular 
impingement. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard from 1987 to 
1991, and had active military service from July 1987 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a June 2008 rating decision and a 
September 2008 rating decision by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In pertinent part of the June 2008 decision, the 
RO continued the 20 percent disability rating for the left 
ankle and denied service connection for glaucoma.  By way of 
the September 2008 rating decision, the RO denied service 
connection for hypertension, GERD, and allergic rhinitis. 

The Veteran testified before the undersigned Veterans Law 
Judge by videoconference in December 2009.  At the Veteran's 
hearing he stated that he wanted to withdraw his claim for an 
increased rating for his lumbar strain; however, the Board 
finds that he never filed a VA-9 Substantive Appeal and in a 
March 2009 correspondence he withdrew any appeal for an 
increased rating.  Therefore, the Board finds that the issue 
was never certified to the Board. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Glaucoma was not diagnosed until years after separation 
from service, and the medical evidence of record is against a 
finding that any currently diagnosed glaucoma is related to 
active service.

3.  GERD was not diagnosed until years after separation from 
service, and the medical evidence of record is against a 
finding that any currently diagnosed GERD is related to 
active service.

4.  Allergic rhinitis was not diagnosed until years after 
separation from service, and the medical evidence of record 
is against a finding that any currently diagnosed allergic 
rhinitis is related to active service.

5.  The record contains no medical evidence indicating that 
the Veteran had hypertension prior to service.  
  
6.  Hypertension was not diagnosed until years after 
separation from service, and the medical evidence of record 
is against a finding that any currently diagnosed 
hypertension is related to active service.

7.  On December 2, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that he wished to withdraw his appeal with regard 
to the matter involving an increased rating for left ankle 
calcaneal fracture with subfibular impingement. 




CONCLUSIONS OF LAW

1.  Glaucoma is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  GERD is not due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  Allergic rhinitis is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by active service; nor did it 
preexist his military service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).

5.  The criteria for withdrawal of a Substantive Appeal for 
the issue of an increased rating for left ankle calcaneal 
fracture with subfibular impingement have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
June 2007, March 2008, and August 2008 correspondences.  
These letters detailed the elements of a service connection 
claim, described the evidence and information necessary to 
substantiate the claims, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
June 2007, March 2008, and August 2008 correspondences.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   In 
October 2007 and May 2008 it was determined that the 
Veteran's service personnel records and service treatment 
records were not available.  If service records are presumed 
to have been destroyed while in government custody, VA's duty 
to assist is heightened and includes an obligation to search 
for other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit-of-the-doubt rule in cases where 
presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

The Board also notes that the Veteran was not afforded VA 
examinations for his glaucoma, hypertension, GERD, or 
allergic rhinitis.  The Board notes that under the recently 
published version of 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
Veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  However, in the present case an examination is not 
required since the evidence of records fails to suggest that 
glaucoma, hypertension, GERD, or allergic rhinitis is related 
to the Veteran's period of military service.  38 U.S.C.A. §§  
1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Finally, the Veteran testified before the Board in December 
2009. 

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis
A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Glaucoma

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for glaucoma.  As noted above, 
the Veteran's service treatment records are not available for 
review.  A careful review of the Veteran's VA treatment 
records showed that he was not diagnosed with glaucoma until 
approximately January 2008.  In fact the first sign of 
glaucoma was in a March 2008 VA treatment note that stated he 
was diagnosed three months prior.  This lengthy period 
between 1987 and 2008 without any record of complaints of or 
treatment for eye problems indicative of glaucoma is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim for service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). 

The Veteran testified that while in military service the heat 
affected his eyes and he glared a lot.  He contends that this 
resulted in glaucoma.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  A layperson, however, lacks medical training to 
be considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  While the Veteran may believe that he currently has 
glaucoma due to heat and glaring during service, the file 
contains no medical evidence to support such a conclusion.  

The Board finds that there is no medical evidence to support 
the Veteran's assertions that his glaucoma is related to 
service.  While the Veteran has a diagnosis of the claimed 
condition, the evidence must establish not only the existence 
of a disability, but also an etiological connection between 
his military service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  The only notations of a past injury are a 
September 2005 VA treatment note that stated that he had an 
injury to his eye at the age of 10 and an October 2005 VA 
treatment note stated that he had an injury to the right eye 
as a child, which a pressure cooker top hit him in the eye.  
It is important to note that these notations were not made 
during treatment for glaucoma but for blurring and resection 
surgery.  

The Board notes that the statements of an in-service injury 
to his eyes from heat were only made by the Veteran at the 
Board hearing, and that the lay statements made when medical 
treatment was being rendered may be afforded greater 
probative value.  The records of reported histories given 
when medical treatment was provided were generated with a 
view towards ascertaining the appellant's then-state of 
physical fitness; they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  Assuming that the Veteran was 
exposed to heat during service exactly as he stated during 
his hearing, there is absolutely no medical evidence of 
record indicating that his glaucoma is related to such 
exposure.    

Therefore, without evidence of an etiological relationship 
between the Veteran's glaucoma and service, service 
connection must be denied.  

In sum, the Veteran was not treated for eye problems or 
diagnosed with glaucoma until many years after service, and 
there is no medical evidence linking any current glaucoma to 
service.  The preponderance of the competent evidence is 
against a finding of service connection, and the benefit-of-
the-doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



GERD and Allergic Rhinitis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for GERD or for allergic 
rhinitis.  There is no documentation of any complaints of or 
treatment for either condition during service or in the years 
shortly after service.  The first diagnoses of GERD and 
allergic rhinitis were in a February 2004 psychological 
discharge report.  Thereafter, the Veteran was diagnosed 
again with GERD and nasal congestion in February 2009.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service). 

The Veteran testified that his GERD and allergic rhinitis 
were a result of his military service.  As noted above, a  
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  Medical evidence or a medical opinion 
is necessary to identify the cause or onset of a medical 
condition.

Here, there is no medical evidence to support the Veteran's 
assertions that either his GERD or his allergic rhinitis is 
related to service.  As stated above, a Veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  Without medical evidence that the Veteran's GERD or 
allergic rhinitis is related to military service, service 
connection must be denied for both conditions. 

In sum, the Veteran was not diagnosed with GERD or allergic 
rhinitis during service or until many years after service and 
there is no medical evidence to support the Veteran's 
assertions that any currently diagnosed GERD or allergic 
rhinitis is related to military service.  Therefore, service 
connection for GERD and allergic rhinitis must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Hypertension

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for hypertension.  

As noted above, the Veteran's service treatment records are 
not available for review.  However, a careful review of the 
Veteran's VA treatment records shows the earliest diagnosis 
of hypertension is April 2003, where it was noted that he had 
untreated hypertension.  While a March 2005 VA treatment note 
stated that he was diagnosed 12 years prior (which would be 
1993), the file contains no evidence of this diagnosis.  
Additionally, even assuming that hypertension began as early 
as 1993, that is still about six years after active duty 
service.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service). 

The Board finds that there is no medical evidence to support 
the Veteran's assertions that his hypertension is related to 
service.  A Veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   Without a 
medical nexus between the Veteran's service and his current 
diagnosis of hypertension, service connection must be denied. 

The Board notes that the Veteran testified in his December 
2009 hearing that his hypertension preexisted service.  He 
stated that it was diagnosed in 1985 when he was in high 
school.  The file contains no evidence to support such a 
finding.  The Board points out that a Veteran is presumed to 
have been sound upon entry into the military, except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  By "clear and 
unmistakable evidence" it is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In 
this case, there is no medical evidence that the Veteran had 
hypertension that preexisted his military service.  

The only evidence that hypertension could have preexisted 
military service is in the Veteran's testimony.  While there 
is no evidence to support this assertion, VA must consider 
all favorable lay evidence of record.  38 USCA § 5107(b); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in 
addition to the medical evidence discussed above, the Board 
has considered the Veteran's subjective history as documented 
in the hearing transcript, and in his correspondence to VA 
and his statements to various medical providers.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Medical evidence is necessary to show a diagnosis or an 
opinion as to etiology of a disorder.  Here, there is no 
medical evidence of hypertension prior to the Veteran's 
military service.  Still the Veteran has testified under oath 
that he was diagnosed with hypertension in 1985.   

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board 
may weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Also, the Board may not ignore a Veteran's testimony 
simply because he or she is an interested party and stands to 
gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Veteran only mentioned that his 
hypertension pre-existed his military service one time - at 
his 2009 Board hearing.  He did not do so at any time during 
his medical treatment.  As noted above, lay statements made 
when medical treatment was being rendered may be afforded 
greater probative value.  These records were generated with a 
view towards ascertaining the appellant's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  Here, medical records, specifically 
the 2005 record, indicated that hypertension began 12 years 
earlier, which would be 1993.  Accordingly, the Veteran's 
subsequent assertion at his 2009 hearing that hypertension 
began in 1985 is inconsistent with the history of 
hypertension reported on objective medical record.  The fact 
that the 2005 medical documents notes a history of onset 
inconsistent with the one noted by the Veteran in the 2009 
hearing, raises questions as to the credibility of the 2009 
account.

In short, the evidence of record weighs against a finding 
that hypertension preceded service, began during service, or 
is otherwise related to service.  

In sum, the Board finds that though the Veteran has current 
diagnoses of hypertension the evidence is does not show his 
hypertension pre-existed his military service and was 
aggravated by such service.  Furthermore, the evidence does 
not show any relationship between the Veteran's military 
service and his current hypertension.   Therefore, service 
connection for hypertension must be denied.   


B.  Rating the left ankle disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2009).  

In this case, at the Veteran's Board hearing at the RO he 
expressed his intent to withdraw his Substantive Appeal as to 
the pending claim for increase.  Hence, as a final decision 
has not been rendered as to this matter, there remains no 
allegation of error of fact or law for appellate 
consideration at this time.  Accordingly, the Board does not 
have jurisdiction to review the appeal and must dismiss it.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for glaucoma is denied.

Service connection for hypertension is denied. 

Service connection for GERD is denied. 

Service connection for allergic rhinitis is denied. 

The appeal of the claim for an increased rating for the left 
ankle calcaneal fracture with subfibular impingement is 
dismissed.   



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


